DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in responsive to communication(s): 
Application filed on 3/31/2020 with effective filing date of 4/1/2019 based on Japanese application JP2019-069635 filed on 4/1/2019.

The status of the claims is summarized as below:
Claims 1-20 are pending. 
Claims 1, 20 are independent claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo et al. (US Pub 20160054710, hereinafter Jo).

Per claim 1, Jo teaches: 
An electronic timepiece comprising: ([0040, 0044] Fig. 2: electronic device is a wearable watch);
	a display; ([0041] Fig. 2, display unit 230);
	a communicator that communicates with an external device; and ([0041] Fig. 2, communication module 220);
	a processor that causes the display to display, ([0041] Fig. 2, controller 210) as multiple kinds of information obtained by the communicator from the external device, an icon corresponding to a category to which each of the multiple kinds of information belongs. ([0045] when a new application is installed in an external mobile device linked to the wearable watch, the information can be communicated the watch, the configuration module can automatically configure a category for the new application and display an icon on the basis of the category; [0065] i.e. when a Facebook application is installed, the watch controller can include a Facebook icon generated through the app in a notification icon based on the icon category).

Per claim 2, Jo teaches: 
The electronic timepiece according to claim 1, wherein each of the multiple kinds of information obtained by the communicator includes information on the category. ([0045] the meta data information of the new application is used to determine an information category).

Per claim 3, Jo teaches: 
The electronic timepiece according to claim 1, wherein the category includes information related to reception of a message through a communication. ([0045] information category stored in memory 250 of the watch device is used to compare the meta data of any new application received through communication to determine an information category; i.e. meta data of an application relating to “weather” is compared with the a “weather category” stored in the memory, where the application is subsequently configured as the “weather” category).

Per claim 4, Jo teaches: 
The electronic timepiece according to claim 2, wherein the category includes information related to reception of a message through a communication. ([0045] information category stored in memory 250 of the watch device is used to compare the meta data of any new application received through communication to determine an information category; i.e. meta data of an application relating to “weather” is compared with the a “weather category” stored in the memory, where the application is subsequently configured as the “weather” category).

Per claim 20, Jo teaches: 
A notification control method for an electronic timepiece including a display and a communicator that communicates with an external device, the notification control method comprising: ([0040-0041, 0044] Fig. 2: electronic device is a wearable watch with a display 230, communicator 220; [0070] Fig. 5A-5B);
	notifying that is causing the display to display, as multiple kinds of information obtained by the communicator from the external device, an icon corresponding to a category to which each of the multiple kinds of information belongs. ([0045, 0065] new applications from external sources are categorized and having an icon associated with it, which is also used for notification purpose, to notify user of the information related to the application according to the category; e.g. meta data of an application relating to “weather” is compared with the a “weather category” stored in the memory, where the application is subsequently configured as the “weather” category; when a Facebook application is installed, the watch controller can include a Facebook icon generated through the app to be used as part of  notification icon based on the icon category).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US Pub 20160054710, hereinafter Jo), in view of Reeves et al. (US Pub 20130078959, hereinafter Reeves).

Per claim 5, Jo teaches different categories for applications and notifications with associated icon, but Jo does not explicitly teach a miscellaneous category for information/notification that does not fall into to a particular category; Reeves teaches:
The electronic timepiece according to claim 1, wherein 
	the icon includes a miscellaneous icon indicating a miscellaneous category among the category, the miscellaneous category being different from an icon-set category among the category to which a set icon as a display target among the icon is set, and ([0162-0163, 0178] Fig. 7 teaches notifications are grouped into categories, and can be represented by icons, where among the categories such as “calls”, “email”, “messaging”, there is an “others”/miscellaneous category for notifications that does not belong to theses named categories);
	in response to obtaining a kind of information among the multiple kinds of information that does not belong to the icon-set category, the processor causes the display to display the miscellaneous icon. ([0162-0163, 0178] Fig. 7 teaches notifications are grouped into categories, and can be represented by icons, where in step 1012 of Fig. 10, the category of a notification is identified, and if the notification is not one of the three identified categories, it is grouped into a miscellaneous/other category).
	Reeves and Jo are analogous art because Reeves also teaches categorizing notifications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Reeves and Jo before him/her, to modify the teachings of Jo to include the teachings of Reeves so that an other/miscellaneous category can be used to group notifications that do not fall into existing categories. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a way to group notifications/information that do not fall into one of defined categories. 

Per claim 6, claim 6 depends from claim 2 and contains the limitations that are substantially the same as claim 5, and is likewise rejected.

Per claim 7, claim 7 depends from claim 3 and contains the limitations that are substantially the same as claim 5, and is likewise rejected.

Per claim 8, claim 8 depends from claim 4 and contains the limitations that are substantially the same as claim 5, and is likewise rejected.

Per claim 13, Jo teaches displaying notifications grouped by categories/applications, but Jo does not explicitly teach displaying a list of multiple kinds of information with a portion and icon next to each, where the portion is extracted based on each of the category; Reeves teaches:
The electronic timepiece according to claim 1, wherein 
	in displaying a list of the multiple kinds of information, the processor extracts a portion of a content of each of the multiple kinds of information and causes the display to display the portion and the icon, and ([0168] Fig. 8 shows a list of notifications grouped by categories, where a portion of content for each category/kind is displayed; [0180, 0183] Fig. 10 step 1020, 1040: an icon indicator for each category of notification may be displayed in the notification area);
	the portion of the content is extracted from a part that is determined for each of the category. ([0169-0170] Fig. 8 shows a list of notifications grouped by categories, where for “call” category, name and time of a call are displayed, and for “Email” category, name of the sender, time of receipt, and portion of the email message are displayed).
	Reeves and Jo are analogous art because Reeves also teaches displaying categorized notifications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Reeves and Jo before him/her, to modify the teachings of Jo to include the teachings of Reeves so that notifications can be shown with portion of content extracted according to their categories. One would be motivated to make the combination, with a reasonable expectation of success, because it would help users to view portion of the contents for the notifications/information which would further help user to determine the importance of the notification and weather to view the complete notification. 

Per claim 14, claim 14 depends from claim 2 and contains the limitations that are substantially the same as claim 13, and is likewise rejected.

Per claim 15, claim 15 depends from claim 3 and contains the limitations that are substantially the same as claim 13, and is likewise rejected.

Per claim 16, claim 16 depends from claim 4 and contains the limitations that are substantially the same as claim 13, and is likewise rejected.

Per claim 17, claim 17 depends from claim 5 and contains the limitations that are substantially the same as claim 13, and is likewise rejected.

Per claim 18, claim 18 depends from claim 6 and contains the limitations that are substantially the same as claim 13, and is likewise rejected.

Per claim 19, Jo teaches displaying notifications grouped by categories/applications, but Jo does not explicitly teach displaying a list of multiple kinds of information with a portion and icon next to each, where the portion is extracted based on each kind of information; Reeves teaches:
The electronic timepiece according to claim 1, wherein the processor causes the display to display, in displaying a list of the multiple kinds of information, a portion and the icon next to each other, the portion being extracted from a content of each of the multiple kinds of information and the icon corresponding to each of the multiple kinds of information. ([0168] Fig. 8 shows a list of notifications grouped by categories, where a portion of content for each category/kind is displayed; [0180, 0183] Fig. 10 step 1020, 1040: an icon indicator for each category of notification may be displayed in the notification area; [0169-0170] Fig. 8 shows a list of notifications grouped by categories, where for “call” category, name and time of a call are displayed, and for “Email” category, name of the sender, time of receipt, and portion of the email message are displayed);
	Reeves and Jo are analogous art because Reeves also teaches displaying categorized notifications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Reeves and Jo before him/her, to modify the teachings of Jo to include the teachings of Reeves so that notifications can be shown with portion of content extracted according to their categories. One would be motivated to make the combination, with a reasonable expectation of success, because it would help users to view portion of the contents for the notifications/information which would further help user to determine the importance of the notification and weather to view the complete notification. 

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US Pub 20160054710, hereinafter Jo), in view of Reeves et al. (US Pub 20130078959, hereinafter Reeves), and Hiraki (US Pub 20180270342, hereinafter Hiraki).

Per claim 9, Jo further teaches information categories and association with each application/icon are store in memory (Jo [0045]), but Jo-Reeves do not explicitly teach predetermined setting instruction for referring to data such as icon for the category for display; Hiraki teaches:
The electronic timepiece according to claim 5, further comprising a memory that stores data in which categories are associated with icons, each of the categories being the category and each of the icons being the icon, wherein ([0019, 0026-0027] events from a mobile device can be send to a display device to notify user of the reception of the messages, where the display device have previously stored icons associated with each category of messages to be displayed to the user);  
	based on a predetermined setting instruction obtained from an outside, the processor refers to the data stored in the memory and sets, as the display target, each of the icons associated with the categories as the display target. ([0030-0032] Fig. 3 shows an icon stored in memory and associated with category A is displayed in response to receiving application identification information corresponding to category A).
	Hiraki and Jo-Reeves are analogous art because Hiraki also teaches displaying notifications with icon according to a notification category. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hiraki and Jo-Reeves before him/her, to modify the teachings of Jo-Reeves to include the teachings of Hiraki so that determination of category can be made easily from the information of events obtained from outside. One would be motivated to make the combination, with a reasonable expectation of success, because it would require less processing power on the watch/display device and provide an easier way to map event/notification to categories for display. 

Per claim 10, claim 10 depends from claim 6 and contains the limitations that are substantially the same as claim 9, and is likewise rejected.

Per claim 11, claim 11 depends from claim 7 and contains the limitations that are substantially the same as claim 9, and is likewise rejected.

Per claim 12, claim 12 depends from claim 8 and contains the limitations that are substantially the same as claim 9, and is likewise rejected.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
COENEN; Pieter et al.
COENEN; Pieter et al.
Notification system customizing method involves changing notification data to include data representing additional notifications in response to detecting customization data


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
 The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHOEBE X PAN/Examiner, Art Unit 2176      
                                                                                                                                                                                                  
/ARIEL MERCADO/Primary Examiner, Art Unit 2176